Citation Nr: 1742474	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  10-23 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a neck condition.

2.  Entitlement to service connection for a back condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the Army from June 1973 to June 1976.  The Veteran also had periods of Reserve service. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2009 and September 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran presented testimony before the Board in October 2011 and March 2017.  

These issues were before the Board in May 2012 and August 2014 and remanded for additional development.


FINDINGS OF FACT

1.  Lumbar degenerative disc disease and osteoarthritis had their onsets in service.

2.  Cervical degenerative disc disease had its onset in service.


CONCLUSIONS OF LAW

1.  Lumbar degenerative disc disease and osteoarthritis were incurred in service.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2016); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  Cervical degenerative disc disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2016); 38 C.F.R. §§ 3.102, 3.303 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he injured his back and neck in a jeep accident while on active duty for training in 1982.  He contends that his back and neck pain has persisted since that time.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

Active service includes any period of active duty for training (ACDUTRA) during which the individual was disabled from a disease or an injury incurred in the line of duty, or a period of inactive duty training during which the veteran was disabled from an injury incurred in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  Further, ACDUTRA includes full-time duty in the Armed Forces performed by the Reserves for training purposes.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Inactive duty training includes duty, other than full-time duty, prescribed for the Reserves.  38 U.S.C.A. § 101(23)(A). Reserves includes the National Guard.  38 U.S.C.A. § 101(26), (27).  

The evidentiary presumptions of sound condition at entrance to service and aggravation during service of preexisting diseases or injuries that undergo an increase in severity during service do not extend to those whose service connection claim is based on a period of ACDUTRA or INACDUTRA.  Smith v. Shinseki, 24 Vet. App. 40, 44-45 (2010); Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995) 

The service treatment records confirm that the Veteran was on active duty for training on May 5, 1982 when he was involved in a motor vehicle accident.  Service treatment records also show back pain and a diagnosis of muscle strain in February 1975 during the Veteran's active duty service.  An August 1991 treatment record shows persistent back pain, myalgesia of back musculature, and strain due to trauma.

The Veteran has current diagnoses of lumbar degenerative disc disease and osteoarthritis and cervical degenerative disc disease.  See May 2012 VA examination.  The Board acknowledges that the April 2009 and May 2012 VA examiners provided negative nexus opinions.  However, the Board finds the testimony of the Veteran regarding the onset of his symptoms and his symptoms since service to be competent and credible.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  

In a February 2010 statement, the Veteran's private physician, M.G., determines that his accident in 1982 certainly would be consistent with accelerating any degenerative process that would have normally taken place over the last 28 years.  He notes that he does not believe that the accident in 1982 was the full cause for the Veteran's current back problems, but at the same time he thinks one can reasonably deduce that the initial accident significantly attributed to an acceleration of what otherwise might be a normal process of degenerative change in his spine thereby increasing the problems he would experience at this time with his back.  Additionally, in a March 2009 private treatment record, the Veteran's chiropractor notes that the Veteran had pain on and off since the auto accident in service and his neck pain had been getting worse over the last 20 years.

The Veteran also submitted lay statements in support of his claim.  A March 2017 statement from M.F. notes that the Veteran was involved in a serious accident in May 1982 and he was transported the hospital complaining of back and neck pain.
A February 2011 statement from T.E., a witness to the Veteran's 1982 accident, notes that the Veteran was in pain after the accident and continued to have problems after the accident.  A February 2011 statement from R.L. notes that the Veteran worked for him and did not complain of back pain until 1983.  A March 2017 statement from J.S. also notes that the Veteran did not complain of back pain until after the jeep accident during annual training.

Resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for lumbar degenerative disc disease and osteoarthritis and cervical degenerative disc disease is warranted.


ORDER

Service connection for lumbar degenerative disc disease and osteoarthritis is granted.

Service connection for cervical degenerative disc disease is granted.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


